Citation Nr: 1428977	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for pulmonary disability, claimed as chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946 and from December 1950 to April 1952.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The Board has recharacterized the Veteran's claim for service connection for COPD as a claim for service connection for any pulmonary disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for pulmonary disability is addressed in the REMAND that follows the ORDER section of this decision.





FINDING OF FACT

In a statement submitted in January 2014, prior to the promulgation of a Board decision, the Veteran, through his representative, informed VA that he desired to withdraw his appeal for entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a January 2014 written statement, the Veteran's representative informed VA that the Veteran desired to withdraw his appeal for entitlement to service connection for bilateral hearing loss and tinnitus.  In a May 2014 Board videoconference hearing, the Veteran affirmed that he no longer wished to pursue those claims.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and the appeal with respect to those benefits must be dismissed.



ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for tinnitus is dismissed.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim on appeal is decided. 

The Veteran contends that his chronic obstructive pulmonary disease (COPD) was caused by in-service exposure to asbestos.

Service treatment records (STRs) dated in July 1944 and June 1946 note chest examinations with findings of normal respiratory system and negative chest X-rays.  A November 1950 STR notes a cardio respiratory murmur at base of the heart.  A November 1950 report of medical history reflects a negative history for shortness of breath, pain or pressure in the chest, or chronic cough.  A March 1952 STR notes a negative chest X-ray study.

VA Medical Center treatment records indicate care for respiratory problems with noted diagnoses of asthma and COPD.  A September 2002 VA treatment note indicates that a chest X-ray demonstrated bilateral basilar infiltrates, with no cardiomegaly or cephalization of blood flow.  The assessment was bilateral pneumonia with significant hypoxia and COPD.  According to a November 2004 VA treatment note, the Veteran was admitted with symptoms of shortness of breath, cough, and fever that he reported had gradually worsened in a six-day period.  In April 2009, the Veteran received VA in-patient treatment for impaired gas exchange related to shortness of breath due to pneumonia.  In connection with October 2009 VA treatment, the Veteran reported pain 6/10 in lungs with deep inspiration and that he had not "recovered my breath" since the April 2009 hospitalization.  In February 2010, the Veteran reported increased shortness of breath, moderately productive coughing, and that he slept in a recliner with oxygen.

In a March 2012 statement, the Veteran reported that he served on the U.S.S. Fitch and U.S.S. Knight during World War II, which were insulated with sprayed-on asbestos.  He stated that he was exposed to the asbestos insulation working in the naval vessels' radio shack and in sleeping quarters, noting that firing the ships' big guns would cause asbestos to flow through the interior of the ship.  Further, the Veteran reported active duty in Guam for two years during the Korean War; he lived and worked in asbestos-sprayed Quonset huts and white dust would appear in the interior areas of the huts during frequent typhoons and storms on the islands.  The Veteran also reported limited tobacco use after separation from service in 1952.

In May 2012, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file and reviewed a May 2011 chest X-ray report that gave an impression of mass-like soft tissue prominence right infrahilar region worrisome for underlying mass, hyperinflated lungs, probable bibasilar subsegental atelectasis.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by in-service injury, event, or illness because there was no evidence of asbestos in chest X-rays.

In a May 2014 video hearing, the Veteran testified that he experienced shortness of breath that worsened over time; he did not believe it was a problem until the 1960s or 1970s, when he became out of breath while playing golf.  He also stated he had recurring bronchitis that a private physician would treat with liquid capsules before he was diagnosed with COPD at the VA in the 1990s.

The Veteran submitted internet treatise literature that states asbestos causes loss of lung function due to buildup of scar tissue in the lungs, exposure to asbestos fibers occurred when the material is disturbed or damaged so that particles release into the air, and disease symptoms may take years to develop following exposure.

In a January 2014 statement, VA primary care physician, Dr. M.C., submitted a statement noting that the Veteran had significant findings on chest X-ray reports and a history of pulmonary problems that Dr. M.C. did not think were related to smoking.  Rather, Dr. M.C. noted asbestos exposure in service and found, "it is as likely, as not, that has contributed to the majority of his problems."

The Board notes that the May 2012 VA examiner referenced a May 2011 chest X-ray report.  However, May 2011 VA treatment records of record only indicate that chest X-ray results were pending.  Therefore, the Board finds further development to obtain the pertinent VA records is in order.  

Further, in light of the recent VA medical statement supporting the Veteran's claim and the Board's determination that the issue on appeal encompasses any pulmonary disability, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all pulmonary disorders present during the period of the claim.

As the claims file and Virtual VA file only include VA treatment records from the Fayetteville VA Medical Center through June 2012, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned May 2011 VA medical records and VA treatment records from the Fayetteville VAMC for the time period from June 2012 to the present.  

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  The claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the physician.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each pulmonary disorder present during the period of the claim (May 2009 to the present).  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to asbestos exposure in service or is otherwise related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  The examiner is directed to specifically comment on the Veteran's lay statements of asbestos exposure in service and respiratory symptoms since service as well as a January 2014 statement from Dr. M.C. finding asbestos exposure "as likely as not" contributing to the majority of the Veteran's pulmonary problems.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


